Citation Nr: 1546491	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of right clavicle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the March 2011 rating decision, the RO also denied entitlement to service connection for a psychological condition.  In her January 2012 notice of disagreement, the Veteran expressed disagreement only with the denial of entitlement to a disability rating in excess of 20 percent for residuals of right clavicle fracture.  Accordingly, the Veteran did not perfect an appeal as to the issue of entitlement to service connection for a psychological condition, and thus, that issue is not currently before the Board.

The Veteran and her husband testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the evidentiary record.

This is a paperless file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Hampton VA Medical Center (VAMC) dated January 2010 to January 2013; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issue of entitlement to service connection for a left shoulder disability, to include as secondary to the residuals of right clavicle fracture, has been raised by the record in an October 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also October 2010 VA primary care physician E&M note; October 2010 husband statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

During the August 2015 videoconference hearing, the Veteran testified that she currently receives treatment from the Hampton VAMC and a private physician, Dr. D.W.  Of record are only treatment records from Dr. D.W. dated in March 2009 and September 2010, and Hampton VAMC treatment records dated up to January 2013.  On remand, the AOJ should obtain all outstanding VA treatment records, and undertake appropriate development to obtain all outstanding private treatment records.

The Veteran was last afforded a VA examination in December 2013.  The Veteran testified at the August 2015 Board hearing that her right shoulder has gotten worse since that examination, in that she experiences constant pain and less movement in the joint.  Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Further, the evidence of record includes numerous complaints by the Veteran regarding neurological symptoms in her right shoulder and arm, to include numbness, weakness, and tingling, which at times cause her to drop objects.  See, e.g., August 2015 videoconference hearing testimony; September 2013 substantive appeal; January 2012  notice of disagreement; December 2011 VA neurology consultation; December 2011 VA vascular surgeon consultation; December 2011 VA orthopaedics follow-up note; November 2010 VA examination report; October 2010 VA primary care physician E&M note; October 2010 Veteran statement; October 2010 husband statement.  However, neither the November 2010 nor the December 2013 VA examiners discussed the nature or severity of the Veteran's neurological symptoms, to include whether they are related to the Veteran's service-connected residuals of a right clavicle fracture.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and severity of her residuals of right clavicle fracture, to include any associated neurological symptoms.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private medical providers who have provided treatment for her right shoulder.  The AOJ should make appropriate efforts to obtain any outstanding private treatment records, to include from Dr. D.W.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2. The AOJ should obtain all outstanding VA treatment records, to include from the Hampton VAMC dated from January 2013 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of her service-connected residuals right clavicle fracture.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology, and should provide the following information: 

a) The examiner should specifically state range of motion findings using a goniometer.  

b) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should specifically address the Veteran's reports that she experiences increased pain, weakness, and fatigue with movement.  See, e.g., August 2015 videoconference hearing testimony.

The examiner should also address the Veteran's reports that her right shoulder will pop, and at times will stiffen or lock.  See, e.g., id.

c) The examiner should describe any neurological symptoms in the Veteran's right shoulder and/or arm related to the Veteran's service-connected residuals right clavicle fracture.

The examiner should specifically address the Veteran's complaints throughout the evidence of record of weakness, numbness, and tingling in her right shoulder down to her fingertips, and that at times she will suddenly drop objects due to numbness in her hand. 

The complete rationale for the opinion should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

